Citation Nr: 1732195	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-18 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for nerve damage with numbness of feet and knees with pain in the right leg (pain and numbness in lower right extremity), to include as secondary to service-connected coronary artery disease, status-post coronary bypass grafting.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marines from July 1980 to July 1983 and in the U.S. Army from July 2005 to October 2006.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded for a new VA examination to determine if the Veteran had any disabilities other than radiculopathy regarding the pain and numbness in his right lower extremity, to include peripheral vascular disease.  Following remand, the Veteran was scheduled for new VA examinations regarding his claimed condition in December 2015 and January 2016.  However, as will be discussed, the Veteran did not report for an examination.  As the examinations were scheduled, the Board determines that there has been substantial compliance with the October 2015 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

In August 2015, the Veteran appeared at a Travel Board hearing before the undersigned Judge.  A transcript of that hearing is of record.

The matter on appeal has been returned to the Board for further appellate review.   





FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in January 2016 with no showing of good cause; the evidence of record does not reflect that the Veteran's right leg disability was caused or worsened beyond its normal progression by his service-connected coronary heart disability; nor does the evidence of record reflect that the Veteran's right leg disability is causally or etiologically linked to his active service.   


CONCLUSION OF LAW

The criteria for service connection for nerve damage with pain and numbness in the right lower extremity, to include as secondary to service-connected coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in May 2008.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records.  As to providing the Veteran a VA examination for his claimed condition, the record indicates that the Veteran failed to report for scheduled VA examinations regarding the condition on appeal in December 2015 and January 2016.  38 C.F.R. § 3.655 (2016).  The Board notes that in pursuing a claim, a claimant has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991). 

The Veteran showed good cause for not reporting to the December 2015 VA examination in indicating that his scheduled transportation did not show.  Therefore, a new VA examination was scheduled.  However, the Veteran did not report for the rescheduled January 2016 VA examination.  As there is no evidence showing good cause for the failure to report in January 2016, the Board must decide the appeal based on the evidence of record.  38 C.F.R. § 3.655 (2014).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Evidence

The Veteran contends that the nerve damage with pain and numbness in his right lower extremity are the result of his heart condition.

The record reflects VA examinations, private treatment records, and lay statements from the Veteran regarding his right leg disability.

Chronologically, a July 2007 consultation note from Flowers Hospital indicates that the Veteran's feet were well and well perfused.  The note indicates that the Veteran's sensation was intact to light touch and that the cranial nerves II through XII were grossly intact.

A November 2007 functional capacity assessment note from Dothan Specialty Clinic indicates that the Veteran's push and/or pull (including operation of hand and/or foot controls) were unlimited other than as shown for lift and/or carry.  

A March 2008 medical report from Dothan Community-Based Outpatient Center indicates that the Veteran reported with pain and numbness in his toes and knees and indicated that it had been occurring for a month.

An April 2008 neurology consult note from Central Alabama HCS records indicates hyperalgesia and mild swelling in the right foot.  The examiner indicated suspected sympathetic dystrophy in the right foot.  The report reflects the Veteran's reports that he noticed bilateral leg pain in the last seven or eight months and that the pain is localized to the knees, both legs, and both feet but affects the right side much worse than the left.  The Veteran reported that he has trouble walking because of the pain and that it gets worse if he is lying down or sleeping.  The note reflects that the Veteran also complained of feeling numbness and tingling but indicated that it is localized mostly to the first toes on both feet and had been present for about three months.  Sensory examination indicated that the Veteran had significant marked hyperesthesia/ hyperalgesia over the dorsum and plantar surfaces of his right foot.  The examiner indicated that the left foot is much better and that there was no significant sensory loss in the left foot.  The examiner indicated that the Veteran also had mild swelling of the right foot and that the dorsalis pedis pulse was not well palpable.

In May 2008, the Veteran underwent a VA examination for scarring secondary to his service-connected coronary artery diseases.  The report notes nerve damage from the right knee down and right leg pain.  

Another May 2008 VA examination report regarding the Veteran's nerve condition reflects the Veteran's statements that he had heart surgery in July 2007 and since then had been bed bound and having problems with his lower extremity, mainly the right leg.  The examiner indicated that nerve conduction studies were performed, and the impression was mild right L4-L5-S1 radiculopathy.  The examiner indicated that the radiculopathy does not appear to be the only cause for the Veteran's symptoms.  The examiner suggested a neurology evaluation of the right peroneal and tibial nerve palsy.  The examiner also noted a diagnosis of peripheral vascular disease and stated that he strongly suspects peripheral vascular disease of the lower extremities, and more so of the right lower extremity.  The examiner provided a negative opinion indicating that the Veteran's right leg symptoms of pain as well as his peripheral neuropathy symptoms were not related to the Veteran's service-connected coronary artery bypass grafting.  A rationale was not provided.  

A May 2009 disability examination from Social Security Administration records indicates that the Veteran complained of constant pain in his right foot.  The report indicates that the Veteran described the pain as throbbing, aching, burning and numbness.  The Veteran reported that he falls a lot and that the pain goes up his leg and into his back.  On examination of the Veteran's lower extremities, the examiner indicated that there was no muscle atrophy noted but that the Veteran was hyper-sensitive to touch on the right lower extremity, specifically around the foot, ankle and lower calf.  The report indicates that the Veteran's push and/or pull (including operation of hand and/or foot controls) was limited in the lower extremities.

A June 2009 report from the Montgomery VA Clinic reflects the Veteran's report that he could not walk or stand like he used to due to nerve damage to his right foot.  He indicated that it stays numb all the time.  

In October 2011, the Veteran underwent a VA examination for his back disability.  The corresponding Disability Benefits Questionnaire (DBQ) indicates a diagnosis of radiculopathy for the lower extremities.  The associated symptoms are indicated to be pain, paresthesias and/or dysesthesias, and numbness in the lower extremities.  

In December 2014, the Veteran underwent another VA examination for his back disability.  The DBQ again indicates radiculopathy for the lower extremities.  The associated symptoms were again indicated to be pain, paresthesias and/or dysesthesias, and numbness in the lower extremities.  

A December 2014 DBQ for foot conditions notes numbness of the foot and a diagnosis of bilateral radiculopathy of the lumbosacral region with right peroneal and tibial nerve palsy.  

There are also lay statements of record regarding the claimed condition.  In his June 2009 VA 9 form, the Veteran indicated that the pain and numbness in his legs started when he was hit with a roadside bomb in service.

At his August 2015 hearing, the Veteran indicated that in service, he was hit with a convoy bomb and was given a week of rest because the side of his leg hurt badly.  He indicated that he was on crutches for about 2-3 weeks.  He indicated that from there, when he returned home, he had a heart attack as soon as he got home.  He indicated that he has been having problems with his leg ever since.  He indicated that when he had open heart surgery, the doctor told him he was not getting proper blood flow to his legs.  

The Veteran indicated that his primary symptoms are numbness and pain.  He also indicated that when he tries to get out of bed, he does not have any feeling in his legs and that he drops and hits the floor.  He stated that he loses his balance and falls as a result.  The Veteran indicated that the previous year in October, he had to have surgery because his whole leg had turned blue.  He also indicated that it is hard for him to wear closed toe shoes because his toes go numb.

Merits

Having reviewed the evidence of record, the Board determines that service connection for the Veteran's nerve damage with pain and numbness in the right lower extremity is not warranted.

At the outset, the Board notes that the Veteran is already service connected for radiculopathy with right peroneal and tibial nerve palsy manifested by pain and numbness in his right lower extremity.  

While the Veteran is already service connected for radiculopathy for pain and nerve damage of the lower right extremity, the May 2008 VA examiner indicated that radiculopathy may not be the only cause of the pain and nerve damage in the Veteran's lower extremities.  The May 2008 VA examiner noted that the Veteran's peripheral vascular disease was strongly suspected to be a cause of these symptoms.  As such, given the Veteran's diagnosis for peripheral vascular disease, the Board concedes a current diagnosis for the claim on appeal.  The Veteran is also service connected for a coronary artery disease.  Thus, at issue for his claim for secondary service connection is a medical link between his peripheral vascular disease and his coronary artery disease.  

There is no probative opinion of record regarding a link between the Veteran's peripheral vascular disease and his service-connected coronary artery disease.  The relevant VA examinations of record are not adequate.  The May 2008 VA examiner noted that peripheral vascular disease may be a cause of the Veteran's pain and peripheral symptoms in his right lower extremity.  While the examiner also opined that the symptoms were not linked to the Veteran's coronary artery disease, the opinion lacks a rationale.  Nor was aggravation addressed.  

On the other hand, the December 2014 VA examiner attributed the Veteran's nerve damage and symptoms of pain and numbness in the right lower extremity only to radiculopathy.  This VA examiner did not address the Veteran's diagnosis of peripheral vascular disease or the May 2008 examiner's assertion that the Veteran's symptoms may also be due to the peripheral vascular disease.  Because the Veteran had the diagnosis during the appeal period, the December 2014 VA examiner needed to address that diagnosis and whether it was accurate or in error.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).    

A new VA examination was scheduled in order to address the Veteran's peripheral vascular disease and clarify whether his nerve damage and symptoms of pain and numbness in his right lower extremity are distinguishable as to his radiculopathy and the peripheral vascular disease.  However, as the Veteran did not report for the scheduled examinations, this information is not available to the Board.  Additionally, as the Veteran is already service connected for radiculopathy pursuant to the same symptomatology currently on appeal, without the requested clarification, additional compensation for these symptoms could constitute pyramiding.  The Board points out that the Veteran cannot be compensated for the same symptomology more than once, as such would constitute pyramiding in violation of 38 C.F.R. § 4.14.  

Furthermore, without an adequate medical opinion, the Board is unable to determine whether the Veteran's peripheral vascular disease is linked to his service-connected coronary artery disease.  There are numerous private treatment records that reflect complaints of pain, numbness and swelling of the lower extremities.  However, none of these records relate those symptoms to the Veteran's heart condition.  

The Board acknowledges the Veteran's statements that he did not get proper blood flow to his legs following his heart surgery and thus believes his heart condition relates to the nerve problems in his lower extremities.  To the extent that the Veteran is attesting to a nexus between the two disabilities, he is not competent to do so.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of a nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d at 1372, 1377.  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition, such as a broken leg but not competent to provide evidence as to a more complex medical question, such as a form of cancer.  Id. at n.4.  

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Taking Davidson, Jandreau, and Layno together leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of the Veteran's nerve condition, and whether it was aggravated by his coronary heart disability are not findings that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report that his leg was blue and that he experienced numbness in his legs following his heart surgery, the question of the significance or insignificance of these facts with regard to his heart condition being the cause or a source of aggravation is not an observable fact.  It requires clinical testing and medical knowledge to assess the underlying condition.  It requires training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported so as to determine the cause of the nerve condition and whether it has been aggravated.  Therefore, the Board finds that the Veteran's statements as to the cause of his lower extremity nerve condition and whether it was aggravated by his coronary artery disability are not competent evidence.  

As there is no adequate and probative opinion linking the Veteran's nerve damage with numbness in his feet and right lower extremity to his service-connected heart condition, the Board finds that service connection is not warranted on a secondary basis.

As to direct service connection, the Board again notes and thus concedes the Veteran's current diagnosis for peripheral vascular disease.  The Board also acknowledges the Veteran's statements that the nerve damage in his legs started after his vehicle was hit by a road side bomb in service.  Having no reason to doubt the credibility of these statements, the Board also concedes an in-service event or injury.  

However, the claim fails for lack of nexus.  The evidence of record does not reflect an opinion linking the Veteran's current right leg disability to his service.  An opinion regarding this matter was requested in the December 2015 and January 2016 VA examinations.  As to the Veteran's own statements, as mentioned, the Veteran is not competent to provide a nexus opinion of this capacity.  See Davidson, Jandreau, and Layno.

Based on the evidence of record, the Board determines that the Veteran's current right leg disability cannot be causally or etiologically linked to his active service.  As such, service connection for nerve damage with numbness in the feet and lower extremities is not warranted on a direct basis either.  

Accordingly, the Board finds that the preponderance of the evidence outweighs the Veteran's claim for service connection for nerve damage with numbness in the feet and lower extremities, to include as secondary to his service-connected coronary artery disease.  Thus, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.





ORDER

Entitlement to service connection for nerve damage with numbness of feet and knees with pain in the right leg, to include as secondary to service-connected coronary artery disease, status-post coronary bypass grafting is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


